DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 12 August, 2020.
Claims 7, 10, 12, 13, 18, 20, 24 – 27, 31 and 33 have been cancelled by a preliminary amendment filed on 12 August, 2020
Claims 1 – 6, 8, 9, 11, 14 – 17, 19, 21 – 23, 28 – 30 and 32 are currently pending and have been examined.
The present application is a continuation of U.S. Application Number 15/910,287 now Abandoned.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
Claims 1, 28 and 32 recite: “generating image histogram data representing an image histogram of a region of interest contained in the received medical image from the first filtered image data; computing a first texture parameter from the generated image histogram data”. The specification discloses that “texture parameters are defined mathematically” (using equations 5 – 7).  The equations for Entropy and Uniformity use the term p(I) – the probability of occurrence of the grey level I based on the image histogramming technique”. There is no further description for this technique, other than at this high level of generality. Examiner construes an image histogram as a graph of the frequency intensity of values that occur in an image. Typically, a histogram is a graph of the number of pixels in each intensity – i.e. grey level value (or range of values). (See “A Study for Applications of Histogram in Image Enhancement”; Kaur et al. - Introduction) Because the specification describes image histogram techniques in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting techniques that are old and well known. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. 
Claim Rejections - 35 USC § 112 1st
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6, 8, 9, 11, 28 – 30 and 32 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Claims 1, 28 and 32 recite: “setting a value of the imaging biomarker to the first texture parameter, wherein the imaging biomarker is a diagnostic or prognostic indicator of a condition related to the cancer in the organ of the subject”. This feature is not supported by the specification, which requires that the value of the biomarker be set to the ratio of two texture parameters. There is no disclosure that a single texture parameter may serve as a diagnostic indicator. Appropriate correction or clarification is required.
Examiner notes that Claims 14 – 17, 19 and 21 – 23 require a ratio of two texture parameters for the biomarker, and are not included in this rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A computer-implemented method of producing an imaging biomarker of cancer in an organ of a subject, the method comprising:
receiving medical image data representing a computed tomography (CT) image of the subject’s organ;
generating first filtered image data representing a filtered image of the subject’s organ by filtering the received medical image data with a first non-orthogonal wavelet transform band- pass filter, wherein the first non-orthogonal wavelet transform band-pass filter has a width in a spatial domain that is sensitive to objects having a size in a range from about 2 pixels/voxels to about 12 pixels/voxels;
generating image histogram data representing an image histogram of a region of interest contained in the received medical image from the first filtered image data;
computing a first texture parameter from the generated image histogram data, wherein the first texture parameter is at least one of a mean gray-level intensity, an indicator of entropy, or a uniformity of the generated image histogram data; and
setting a value of the imaging biomarker to the first texture parameter, wherein the imaging biomarker is a diagnostic or prognostic indicator of a condition related to the cancer in the organ of the subject.
Claim 28 recites an apparatus, and Claim 32 recites a computer that executes the steps of the method recited in Claim 1.
Claims 1 – 6, 8, 9, 11, 14 – 17, 19, 21 – 23, 28 – 30 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
STEP 1
The claims are directed to a computer, an apparatus, and a method, which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea including:  
computing a first texture parameter from the generated image histogram data, wherein the first texture parameter is at least one of a mean gray-level intensity, an indicator of entropy, or a uniformity of the generated image histogram data; and
setting a value of the imaging biomarker to the first texture parameter, wherein the imaging biomarker is a diagnostic or prognostic indicator of a condition related to the cancer in the organ of the subject. 
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the a mathematical formula or relationship grouping. The claims compute a texture parameter based on an image histogram. The invention purports to “provide an improved biomarker” which may be employed as a diagnostic or prognostic indicator. The specification discloses express mathematical formulas for computing texture parameters (0058). Similarly, setting a value for a biomarker to the texture parameter involves making the biomarker value equal to the texture parameter value. As such, the claims recite a mathematical formula or relationship.
STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
A computer;
receiving medical image data representing a computed tomography (CT) image of the subject’s organ;
generating first filtered image data representing a filtered image of the subject’s organ by filtering the received medical image data with a first non-orthogonal wavelet transform band- pass filter, wherein the first non-orthogonal wavelet transform band-pass filter has a width in a spatial domain that is sensitive to objects having a size in a range from about 2 pixels/voxels to about 12 pixels/voxels;
generating image histogram data representing an image histogram of a region of interest contained in the received medical image from the first filtered image data.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving image data is an insignificant extra-solution activity – i.e. a data gathering step. Similarly, generating first filtered image data and image histogram data using conventional techniques such as non-orthogonal wavelet transform band-pass filtering and histogramming techniques, are extra-solution activities  – i.e. data gathering steps that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract diagnostic process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract diagnostic process. Receiving information, including image data, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Similarly, generating filtered image data by filtering with a non-orthogonal wavelet transform band-pass filter; and generating a histogram of the image using histogramming techniques are conventional processes, even in accordance with the specification. For example, the specification discloses that wavelet based image texture analysis is known and purely conventional (0005 – 0008). Similarly, the disclosure of histogramming techniques at a high level of generality renders this feature purely conventional, a fact for which examiner takes Official Notice.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computer/processor, non-orthogonal wavelet transform band-pass filters, storage medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of filters (2, 29); types of images (3, 5); types of images and disease predictions (6, 8, 9, 11); those that recite additional abstract ideas including: comparing the biomarker to a threshold (4, 30); computing a second texture parameter and ratios (14 – 17, 19, 21 – 23); those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 28 - 30 and 32 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,466,687 B1 to Uppaluri et al. discloses a method and apparatus for analyzing CT images of a lung to determine the presence of a tissue pathology class using texture analysis based on a histogram of a region of interest. The ROI’s MEAN GRAY LEVEL is used as a texture measure to classify the tissue pathology class and to assign a color coded indicator to the class.
US PGPUB 2002/0171660 A1 to Luo et al. discloses image texture analysis using filters and histograms.
“Filters, random Fields and Maximum Entropy (FRAME): Towards a Unified Theory for Texture Modeling”; Zhu et al.; 1998.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 17 August, 2022